DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. US 6,896,851 (hereafter Onizuka) and further in view of Kenreck et al. US 2016/0263537 (hereafter Kenreck) and Von Berg et al. US 5,403,522 (hereafter Berg).

Regarding claim 1, Onizuka teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (labelled below in shaded region) having an ingress end (end receiving liquid 11 in Fig 1) configured to be coupled to a liquid pump (53 in Fig 15), an egress end (end disposed in tower 1 in Fig 1) and an opening (opening accommodating pipe 4) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid (11) from the ingress end to the egress end, the device fitting having a sidewall (wall of pipe 3) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3); and
an air inlet fitting (4) having an inlet fitting wall (wall of pipe 4) extending through the opening in the device fitting and a terminal wall end (end of 4a in Figs 3) terminating inside the device fitting (col 7 lines 28-37), the inlet fitting wall having a straight linear shape to the terminal wall end (as shown in Figs 1 and 3), and the terminal portion facing downstream of flow of the liquid (as shown in Figs 1 and 3, where the liquid flow is depicted by the arrows in Figs 1 and 3).
[AltContent: textbox (Device fitting)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Egress end)][AltContent: textbox (Ingress end)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Onizuka does not teach:
the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by an open-ended terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid; and
an air inlet hose coupled to the air inlet fitting, the air inlet hose configured to introduce air through the air inlet fitting into the device fitting.
Kenreck teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (4) having an ingress end (left end in Fig 1 on upstream side of second fluid flow), an egress end (right end in Fig 1 on downstream side of second fluid flow) and an opening (opening accommodating assembly 2 in Figs 1 and 3) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid (second fluid flow) from the ingress end to the egress end, the device fitting having a sidewall (wall of pipe 4) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3); and
the inlet fitting wall (wall of pipe 8) disposed perpendicular (where Fig 3A shows the fitting perpendicular) to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by an open-ended terminal angled profile sloped of 45° with respect to a pathway of air flow through the air inlet fitting (¶107, as shown in Fig 3A), and the terminal angled profile facing downstream of flow of the liquid (as shown in Fig 3A) and terminating in spaced-apart relationship to the sidewall of the device fitting (as shown in Fig 3A).
Kenreck teaches where the air inlet fitting is well known in the art (¶105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating the angled air inlet fitting of Kenreck (2 in Fig 3A) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Kenreck teaches where distance that the terminal wall end with the terminal angled profile is disposed across a diameter of the device fitting from the opening affects the fluid flow (¶78).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating a terminal wall end disposed at least 2/3 across a diameter of the device fitting from the opening in order to optimize (MPEP §2144.05 II A) the fluid flow (Kenreck ¶78).
The modification would have resulted in the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid.
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuke (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).
The modification would have resulted in an air inlet hose coupled to the air inlet fitting, the air inlet hose configured to introduce air through the air inlet fitting into the device fitting.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Kenreck and Berg, as applied to claim 1 above, and further in view of “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping).

Regarding claim 2, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 1.
Onizuka does not teach a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump.
Piping teaches a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Figs 1 and 3) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer disposed in fluid communication with the ingress end of the device fitting, the male threaded reducer configured for coupling with the liquid pump.

Regarding claim 3, Onizuka in view of Berg, Piping, and Kenreck teaches all the limitations of claim 2. Onizuka further teaches a pump end (upstream of liquid 11 in Fig 1, 53 in Fig 15) and a tank end (end in tank 1).
Onizuka does not teach wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting.
Onizuka teaches wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in wherein the male threaded reducer has a pump end and a tank end, the pump end configured for coupling with the liquid pump and the tank end coupled to the ingress end of the device fitting.

Regarding claim 4, Onizuka in view of Berg, Piping, and Kenreck teaches all the limitations of claim 3.
Onizuka does not teach reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting.
Piping teaches reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting, the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Berg and Kenreck, as applied to claim 1 above, and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik).

Regarding claim 5, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 1.
Onizuka does not teach a reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches a water/air mixing device (Fig 1) comprising a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).

Regarding claim 6, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 5.
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 10% - 40% reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. US 6,896,851 (hereafter Onizuka) and further in view of Kenreck et al. US 2016/0263537 (hereafter Kenreck), Von Berg et al. US 5,403,522 (hereafter Berg), and “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping)

Regarding claim 9, Onizuka teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (labelled below in shaded region) defined by an ingress end (end receiving liquid 11 in Fig 1), an egress end (end disposed in tower 1 in Fig 1), and an opening (opening accommodating pipe 4) between the ingress end and the egress end, the device fitting having a sidewall (wall of pipe 3) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3);
an air inlet fitting (4) having an inlet fitting wall (wall of pipe 4) passing through the opening in the device fitting and having a terminal wall end (end of 4a in Figs 3) terminating inside the device fitting (col 7 lines 28-37), the inlet fitting wall having a straight linear shape to the terminal wall end (as shown in Figs 1 and 3), the inlet facing downstream of flow of the pumped liquid (as shown in Figs 1 and 3); and
whereby the air inlet fitting in the device fitting creates a straight-in airline, so as to increase flow of the air into the device fitting (as shown in Figs 1 and 3 where the fitting is straight).
[AltContent: textbox (Device fitting)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Egress end)][AltContent: textbox (Ingress end)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Onizuka does not teach:
a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end;
the ingress end detachably coupled to the tank end of the male threaded reducer;
a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting;
whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting;
the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by an open-ended terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting and facing downstream of flow of the pumped liquid, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting;
an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting; and
whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting.
Piping teaches a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end; the ingress end detachably coupled to the tank end of the male threaded reducer; a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end; the ingress end detachably coupled to the tank end of the male threaded reducer.
Whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting is a method of using the device, where the prior art device is fully capable of performing the function (see MPEP 2114, 2115, 2173.05(g));
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).
The modification would have resulted in an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting.
Kenreck teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (4) having an ingress end (left end in Fig 1 on upstream side of second fluid flow), an egress end (right end in Fig 1 on downstream side of second fluid flow) and an opening (opening accommodating assembly 2 in Figs 1 and 3) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid (second fluid flow) from the ingress end to the egress end, the device fitting having a sidewall (wall of pipe 4) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3); and
the inlet fitting wall (wall of pipe 8) disposed perpendicular (where Fig 3A shows the fitting perpendicular) to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by an open-ended terminal angled profile sloped of 45° with respect to a pathway of air flow through the air inlet fitting (¶107, as shown in Fig 3A), and the terminal angled profile facing downstream of flow of the liquid (as shown in Fig 3A) and terminating in spaced-apart relationship to the sidewall of the device fitting (as shown in Fig 3A).
Kenreck teaches where the air inlet fitting is well known in the art (¶105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating the angled air inlet fitting of Kenreck (2 in Fig 3A) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Kenreck teaches where distance that the terminal wall end with the terminal angled profile is disposed across a diameter of the device fitting from the opening affects the fluid flow (¶78).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating a terminal wall end disposed at least 2/3 across a diameter of the device fitting from the opening in order to optimize (MPEP §2144.05 II A) the fluid flow (Kenreck ¶78).
The modification would have resulted in the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid.
The modifications would have resulted in whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting because the liquid flow in pipe 3 would create a vacuum at the outlet of the air fitting.

Regarding claim 10, Onizuka in view of Kenreck, Berg, and Piping. Onizuka further teaches wherein the device fitting is a one-piece unit (as shown in Figs 1 and 3).
Further, MPEP §2144.04 V B states that making integral/one piece does not patentably distinguish a claimed invention from the prior art. 

Regarding claim 11, Onizuka in view of Kenreck, Berg, and Piping teaches all the limitations of claim 9.
Onizuka does not teach wherein a width or diameter of the male threaded reducer is about 1.5''.
MPEP §2144.04 IV A states that mere changed in size do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width or diameter of the male threaded reducer, such as to about 1.5'', as a matter of obvious change in size (MPEP §2144.04 IV A).

Regarding claim 12, Onizuka in view of Kenreck, Berg, and Piping teaches all the limitations of claim 9. 
Onizuka does not teach wherein the air inlet hose is a food grade hose.
Berg teaches where the air inlet hose is a PVC hose (col 3 lines 54-61, where PVC is food grade).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating a food grade PVC material of the air inlet hose of Berg (col 3 lines 54-61) as a material known for its suitability (MPEP §2144.07).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Berg, Piping, and Kenreck, as applied to claim 9 above, and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik).

Regarding claim 13, Onizuka in view of Berg and Kenreck teaches all the limitations of claim 9.
Onizuka does not teach a reduction in width or diameter from the ingress end to the egress end of the device fitting.
Poswik teaches a water/air mixing device (Fig 1) comprising a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).

Regarding claim 14, Onizuka in view of Kenreck, Berg, Poswik, and Piping teaches all the limitations of claim 13. 
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 10% - 40% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).

Regarding claim 15, Onizuka in view of Kenreck, Berg, Poswik, and Piping teaches all the limitations of claim 14. 
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. US 6,896,851 (hereafter Onizuka) and further in view of Poswik DE 42 06 715 published 16 Sep. 1993 as translated by EPO (hereafter Poswik), Von Berg et al. US 5,403,522 (hereafter Berg), “Piping and plumbing fitting” Wikipedia published 24 Jul. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Piping_and_plumbing_fitting&oldid=731310334> (hereafter Piping), Cummings et al. US 4,428,893 (hereafter Cummings), and Kenreck et al. US 2016/0263537 (hereafter Kenreck).

Regarding claim 17, Onizuka teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (labelled below in shaded region) defined by an ingress end (end receiving liquid 11 in Fig 1), an egress end (end disposed in tower 1 in Fig 1), and an opening (opening accommodating pipe 4) between the ingress end and the egress end, the device fitting having a sidewall (wall of pipe 3) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3);
an air inlet fitting (4) having an inlet fitting wall (wall of pipe 4) passing through the opening in the device fitting and a terminal wall end (end of 4a in Figs 3) terminating inside the device fitting (col 7 lines 28-37), the inlet fitting wall having a straight linear shape to the terminal wall end (as shown in Figs 1 and 3), the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting (as shown in Figs 1 and 3), and facing downstream of the flow of the pumped liquid (as shown in Figs 1 and 3); and
whereby the air inlet fitting in the device fitting creates a straight-in airline, so as to increase flow of the air into the device fitting (as shown in Figs 1 and 3 where the fitting is straight).
Onizuka does not teach:
a male threaded reducer defined by a pump end and a tank end, the pump end being operable to couple to a liquid pump, whereby pumped liquid flows from the pumped end to the tank end;
the ingress end detachably coupled to the tank end of the male threaded reducer;
about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting;
a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting;
whereby the reduction in width or diameter from the ingress end to the egress end of the device fitting and the reduction in diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting;
the terminal wall end of the air inlet fitting defined by an open-ended terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting and facing downstream of the flow of the pumped liquid, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting;
an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting;
whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting;
at least one stabilizing arm engaged with the device fitting.
Poswik teaches a water/air mixing device (Fig 1) comprising a reduction in width or diameter from the ingress end to the egress end of the device fitting in order to accelerate flow and promote mixing (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the reduction of Poswik (Fig 1) in order to accelerate flow and promote mixing (page 2).
Berg teaches air/water mixing (Fig 1) comprising a fitting (30) defined by a pump end (end of 12) and a tank end (end of 32), the pump end being operable to couple to a liquid pump (12), whereby pumped liquid flows form the pumped end to the tank end in order to pump fluid (col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the fitting and pump of Berg (Fig 1) in order to pump fluid (col 2).
Piping teaches a male threaded reducer the ingress end detachably coupled to the tank end of the male threaded reducer a reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting (Common piping and plumbing fittings, Elbow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poswik (Fig 1) by incorporating the male threaded reducer of Piping as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in a male threaded reducer the ingress end detachably coupled to the tank end of the male threaded reducer.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to about a 10% to 40% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).
Whereby the reduction in width or diameter from the tank end of the male threaded reducer to the ingress end of the device fitting increases flow pressure of the liquid from the male threaded reducer to the device fitting is a method of using the device, where the prior art device is fully capable of performing the function (see MPEP 2114, 2115, 2173.05(g));
Berg teaches air/water mixing (Fig 1) comprising an air inlet hose (66) coupled to the air inlet fitting (fitting to 34), the air inlet hose introducing air into the device fitting through the air inlet fitting in order to provide air (col 3 lines 28-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating the air inlet hose of Berg (66) in order to provide air (col 3 lines 28-53).
The modification would have resulted in an air inlet hose coupled to the air inlet fitting, the air inlet hose introducing air into the device fitting through the air inlet fitting.
Cummings teaches a device fitting comprising at least one stabilizing arm (14) engaged with the device fitting in order to secure the fitting (col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device fitting of Poswik (Fig 1) by incorporating the at least one stabilizing arm of Cummings (14) in order to secure the fitting (col 2). 
Kenreck teaches an aerating and liquid agitating device (Figs 1 and 3), the device comprising:
a device fitting (4) having an ingress end (left end in Fig 1 on upstream side of second fluid flow), an egress end (right end in Fig 1 on downstream side of second fluid flow) and an opening (opening accommodating assembly 2 in Figs 1 and 3) between the ingress end and the egress end, the device fitting configured to accommodate flow of a liquid (second fluid flow) from the ingress end to the egress end, the device fitting having a sidewall (wall of pipe 4) forming a uniformly straight linear flow path for the liquid from the ingress end to the egress end (as shown in Figs 1 and 3); and
the inlet fitting wall (wall of pipe 8) disposed perpendicular (where Fig 3A shows the fitting perpendicular) to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by an open-ended terminal angled profile sloped of 45° with respect to a pathway of air flow through the air inlet fitting (¶107, as shown in Fig 3A), and the terminal angled profile facing downstream of flow of the liquid (as shown in Fig 3A) and terminating in spaced-apart relationship to the sidewall of the device fitting (as shown in Fig 3A).
Kenreck teaches where the air inlet fitting is well known in the art (¶105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating the angled air inlet fitting of Kenreck (2 in Fig 3A) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
Kenreck teaches where distance that the terminal wall end with the terminal angled profile is disposed across a diameter of the device fitting from the opening affects the fluid flow (¶78).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet fitting of Onizuke (4 in Figs 1 and 3) by incorporating a terminal wall end disposed at least 2/3 across a diameter of the device fitting from the opening in order to optimize (MPEP §2144.05 II A) the fluid flow (Kenreck ¶78).
The modification would have resulted in the inlet fitting wall disposed perpendicular to the flow of the liquid through the device fitting, the terminal wall end of the air inlet fitting defined by a terminal angled profile sloped between from about 45° to about 60° with respect to a pathway of air flow through the air inlet fitting, the terminal wall end with the terminal angled profile disposed at least about 2/3 across a diameter of the device fitting from the opening and terminating in spaced-apart relationship to the sidewall of the device fitting, and the terminal angled profile facing downstream of flow of the liquid.
The modifications would have resulted in whereby injection of the air through the air inlet hose and the air inlet fitting into the device fitting increases due to vacuum pressure induced at the air inlet fitting because the liquid flow in pipe 3 would create a vacuum at the outlet of the air fitting.

Regarding claim 18, Onizuka in view of Poswik, Berg, Piping, Cummings, and Kenreck, teaches all the limitations of claim 17. 
Onizuka does not teach wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting.
MPEP §2144.05 II B states that where the prior art recognized the result of a variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction on device fitting, such as to wherein the reduction in width or diameter from the ingress end to the egress end of the device fitting comprises about a 20% reduction in width or diameter from the ingress end to the egress end of the device fitting, in order to optimize flow acceleration and mixing (Poswik page 2).

Regarding claim 19, Onizuka in view of Poswik, Berg, Piping, Cummings, and Kenreck, teaches all the limitations of claim 17. 
Onizuka does not teach wherein a width or diameter of the male threaded reducer is about 1.5''.
MPEP §2144.04 IV A states that mere changed in size do not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width or diameter of the male threaded reducer, such as to about 1.5'', as a matter of obvious change in size (MPEP §2144.04 IV A).

Regarding claim 20, Onizuka in view of Poswik, Berg, Piping, Cummings, and Kenreck, teaches all the limitations of claim 17. 
Onizuka does not teach wherein the air inlet hose is a food grade hose.
Berg teaches where the air inlet hose is a PVC hose (col 3 lines 54-61, where PVC is food grade).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Onizuka (Fig 1) by incorporating a food grade PVC material of the air inlet hose of Berg (col 3 lines 54-61) as a material known for its suitability (MPEP §2144.07).


Response to Arguments
The following is a response to Applicant’s arguments filed 8 Jun. 2022:

Applicant argues that the claim 9 objection is overcome by amendment.
Examiner agrees and the objection is withdrawn.

Applicant argues that the claim 8 112d rejection is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the air inlet fitting of Kenreck is at a distance half way across a diameter of the device fitting.
Examiner disagrees. Kenreck teaches embodiments where the distance is half way across a diameter of the device fitting (i.e. at the center) and where the distance less than half way across a diameter of the device fitting (i.e. above the center). While Kenreck does not disclose an embodiment where the distance more than half way across a diameter of the device fitting (i.e. below the center), Kenreck does disclose where the distance is a result effective variable. Thus, one of ordinary skill would have found it obvious, based on the disclosure of Kenreck, to optimize the distance such as to below the center.

Applicant argues that Kenreck teaches away from the open ended embodiment because the inventive embodiments of Kenreck are closed ended.
Examiner disagrees. MPEP §2123 II states that “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” Thus, the known embodiment of Kenreck is not taugh away from merely because it is described as somewhat inferior.

The remaining arguments rely on Kenreck not teaching the limitations as detailed in the previous office action. Thus, while Examiner disagrees with the remaining arguments they are not individually addressed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776